Exhibit 10.3

Case No. FF-G-017B

CORRECTED PROMISSORY NOTE TO THE UNITED STATES OF AMERICA

 

   

City and State: Houston, Texas

May 25, 2010

All terms contained herein are defined in the Acknowledgment of Definitions
executed by all parties to this transaction.

FOR VALUE RECEIVED, the undersigned, Omega Protein, Inc., (hereinafter, the
“Borrower”), promises to pay to the order of the UNITED STATES OF AMERICA,
acting by and through the Secretary of Commerce, National Oceanic and
Atmospheric Administration, National Marine Fisheries Service, Financial
Services Division (hereinafter, the “Government”), P.O. Box 979008, St. Louis,
Missouri 63197-9000, or at the Government’s option, at such other place as may
be designated from time to time by the Government, the principal amount of Ten
Million and  00/100 Dollars ($10,000,000.00) with interest on the unpaid
principal computed from the date of funding at the rate of 5.73% per year,
payments, in lawful currency of the United States of America, to be made in
installments as follows:

Payments of $249,549, including principal and interest, payable quarterly.
Payments will be due on August 25, November 25, February 25 and May 25, of each
year until sixty (60) quarterly payments are made with the balance of principal
and interest due on May 25, 2025.

This Note is given pursuant to the provisions of Title XI of the Merchant Marine
Act, 1936, as amended, found at 46 USC §1271 et seq., and 50 CFR 253, as amended
by Public Law 104-297 on October 11, 1996, known as the Fisheries Finance
Program.

The Borrower may prepay principal at any time, and from time to time, without
penalty. However, the Government may require that any partial prepayments (a) be
made on the date regular installments are due and (b) be in the amount of one or
more installments which would be applicable to principal. Any partial prepayment
shall be applied against the principal amount outstanding and shall not postpone
the due date of any subsequent installments or change the amount of such
installments, unless the Government shall otherwise agree in writing.

 

1



--------------------------------------------------------------------------------

Time is of the essence hereof. In the event that the Borrower fails to pay any
installment of principal or interest within fifteen (15) days after its due
date, then, at the option of the Government or other holder of the Note, the
entire principal sum, plus all accrued interest, shall be immediately due and
payable, without presentment, notice of dishonor, protest, opportunity to cure,
or any other demand or notice, said demands and notices being hereby expressly
waived. The Government or other holder of this Note may exercise this option to
accelerate the entire amount due following any default by the Borrower which is
not cured within fifteen (15) days from the occurrence thereof, regardless of
any prior forbearance.

If the Government elects to accept a late payment, the Borrower shall pay an
additional sum of five percent (5%) of the overdue amount or one thousand
dollars ($1,000.00), whichever is less, as a late charge and said amount will be
added to total indebtedness until paid. Acceptance of any late charge or the
election not to assess a late charge, shall not constitute a waiver of the
default with respect to the overdue amount, and shall not prevent the Government
from exercising any of the other rights and remedies available to it.

Payments shall be made payable in lawful money of the United States of America
to the United States Department of Commerce/NOAA/NMFS/ FSFF, or as the
Government, or other holder of the Note, may, from time-to-time designate in
writing to the Borrower. Payments shall be applied first to accrued interest and
the balance, if any, shall be applied to principal. The Borrower shall identify
each payment by the designation FF-G-017B.

The accelerated interest rate shall be eighteen percent (18%) per annum, and
shall apply to all sums due and accruing hereunder or under the Mortgage or
Security Agreement, as defined below, unless such would violate applicable usury
laws, if any, in which case, the maximum legal rate permitted by applicable law
shall prevail.

This Note shall be construed and interpreted in accordance with the laws of the
United States of America.

This Note is secured by a certain first preferred ship mortgage (hereinafter,
the “Ship Mortgage”) dated the date hereof, from the Borrower to the Government
relating to that certain F/V GRAND CHENIERE, Official number 590692,
(hereinafter, the “Vessel”),

This Note is also secured by a certain deed of trust and security agreement
(hereinafter, the “Deed”) dated the date hereof, from

 

2



--------------------------------------------------------------------------------

the Borrower to the Government relating to certain property located in
Northumberland County, Commonwealth of Virginia. This Note has been negotiated
and received by the Government subject to and secured by the terms of the
Approval Letter dated November 5, 2009, all Mortgages, Deeds, Security
Agreements, and any other loan documents.

The aforesaid payments shall constitute payment of the principal of, and the
interest on this Note as of the date on which and to the extent such payment is
made, and this Note shall be discharged to the extent of such payment of
principal.

This Note is not negotiable, assignable, or transferable by the Borrower without
the prior written consent of the Government. This Note shall be canceled by the
Government and surrendered to the Borrower if all outstanding obligations
accruing hereunder or under the Loan documents are fully paid and performed.

The undersigned agrees to pay and shall pay all reasonable expenses of any
nature, whether incurred in or out of court, and whether incurred before or
after this Note shall become due at its maturity date or otherwise, including
but not limited to reasonable attorney’s fees and costs, which the Government
may deem necessary or proper in connection with the collection of sums due under
the Note, or in the administration, supervision, preservation, protection and
costs of care and preservation of any Collateral. The Government is authorized
to pay, and add to the indebtedness of the Borrower at any time, and from time
to time, any and all of such expenses, add the amount of such expenses to the
principal amount of the Note and Mortgages, and charge interest thereon at the
rate of eighteen percent (18%) per annum, or such lesser rate as determined by
the Government. In connection with said expenses, and notwithstanding the
Government’s election to fix an interest rate of less than 18%, acceleration of
sums due under the Note and any other loan documents will result in application
of the accelerated interest rate of 18% (unless limited by applicable law) to
all sums due hereunder, whether said sums constitute principal, interest or
expenses.

The term “Collateral” as used in this Note shall have the same meaning as used
in the Security Agreement and in the Acknowledgment of Definitions and shall
further mean any funds, guaranties, or other property or rights therein of any
nature whatsoever or the proceeds thereof which may have been, are, or hereafter
may be hypothecated, directly or indirectly by the undersigned or others, in
connection with, or as security for, this Note or any part hereof.

 

3



--------------------------------------------------------------------------------

The obligation of the undersigned hereunder shall not be impaired by the
Government’s indulgence, including, but not limited to (a) any renewal,
extension, or modification which the Government may grant with respect to the
Note or any part hereof, (b) any surrender, compromise, release, renewal,
extension, exchange, or substitution, which the Government may grant in respect
of the said Mortgage, as amended, or other Collateral, or (c) any indulgence
granted in respect of any endorser, grantor, or insurer.

With respect to any claim or proceeding relating to the Borrower’s assets which
are registered in federal registries, all provisions of this Note shall be
construed, given effect, and enforced according to the laws of the United
States. The Borrower hereby consents to and subjects itself to the jurisdiction
of the federal court of competent jurisdiction, which we, in our sole
discretion, may choose.

With respect to any claim or proceeding relating to the Borrower’s real property
secured in state or local registries, the Borrower hereby consents to subject
itself to the jurisdiction of the court of competent jurisdiction of the state
where said real property may be found and all provisions of this Note shall be
construed, given effect, and enforced according to the laws of said state. The
Borrower hereby consents to and subjects itself to the jurisdiction of the state
court of competent jurisdiction. We, in our sole discretion, will select the
venue, where there is a choice of venue.

This Note is severable, and in the event that any of its terms are declared
invalid, the remaining terms shall be severed and remain in full force and
effect.

When applicable, the obligation of the undersigned hereunder shall be joint and
several.

 

BORROWER: Omega Protein, Inc. BY:  

/s/ Robert Stockton

TITLE:   Vice President and Treasurer DATE:   May 25, 2010

 

4